Judgment, Supreme Court, New York County (Altman, J., at plea and sentence; Shorter, J., at suppression hearing), rendered on January 14, 1983, which convicted defendant of criminal possession of a weapon in the third degree and bail jumping in the first degree, and imposed indeterminate concurrent terms of 2V2 to 5 years and 2 to 4 years, respectively, modified, on the law, the facts, ánd as a *11matter of discretion in the interest of justice, to reduce defendant’s sentence for bail jumping in the first degree to IV2 to 3 years, and otherwise affirmed.
As the District Attorney acknowledges, the court sentenced the defendant to a term of 2 to 4 years for bail jumping in the first degree on the mistaken view that the original promise of a sentence of 1½ to 3 years was illegal, the court mistakenly believing that bail jumping in the first degree was a violent felony.
Accordingly, the sentence is modified to reflect that which was originally promised to the defendant. We have considered the other issues raised on this appeal and find them to be without merit. Concur — Sandler, J. P., Ross, Asch, Milonas and Rosenberger, JJ.